UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4383


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL JEROME FELDER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00203-TLW-1)


Submitted:    March 26, 2009                 Decided:   April 7, 2009


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicole E. Nicolette, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant. Walter W. Wilkins, III, United States
Attorney, Columbia, South Carolina, A. Bradley Parham, Assistant
United States Attorney, Florence, South Carolina; Thomas E.
Booth, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Michael Jerome Felder was found guilty of conspiracy

to possess with intent to distribute fifty grams or more of

cocaine base (Count 1), possession with intent to distribute

five grams or more of cocaine base (Count 2), and possession

with intent to distribute cocaine (Count 3).                     He was sentenced

to 240 months of imprisonment.                 On appeal, he raises two issues:

(1) whether the district court erred by denying his motion to

dismiss the indictment under the Speedy Trial Act (“STA”); and

(2) whether the district court erred by allowing into evidence

facts regarding his prior 2002 South Carolina conviction for

possession with intent to distribute cocaine in violation of

Fed. R. Evid. 404(b).           For the reasons that follow, we affirm.

                 First, we find no reversible error by the court in

denying      Felder’s     motion    to    dismiss     under    the   STA.      United

States v. Stoudenmire, 74 F.3d 60, 63 (4th Cir. 1996) (stating

review standard).          Certain pretrial motions, and a court’s time

to   take    the    motions     under    advisement,     are    exempted     from   the

STA’s seventy-day time period.                 See 18 U.S.C. §§ 3161(h)(1)(D),

(h)(1)(H) (Westlaw through Oct. 2008 amendments).                        Second, we

find no abuse of discretion by the district court in admitting

the evidence of Felder’s prior state conviction.                         See United

States      v.    Mark,   943   F.2d    444,    447   (4th    Cir.   1991)   (stating

review standard for admission of Rule 404(b) evidence).                             The

                                           2
court admitted the conviction based upon its finding that this

evidence was “intrinsic” to the charged conspiracy, which dated

back to 1998 and therefore included the period of time for the

2002 state conviction.      Acts that are intrinsic to the charged

offense do not fall under the limitations of Rule 404(b), United

States v. Chin, 83 F.3d 83, 87 (4th Cir. 1996), and therefore,

the district court did not err by declining to issue Felder’s

Rule   404(b)   jury   instruction.       Finally,    Felder’s   collateral

estoppel argument fails as such claims are analyzed under the

Double Jeopardy Clause and the states and federal government are

separate sovereigns.       See United States v. Wheeler, 435 U.S.

313, 328-30 (1978) (discussing dual sovereignty doctrine).

           Accordingly,    we   affirm     Felder’s    convictions.       We

dispense   with   oral    argument    because   the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3